Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 23, 2018

                                     No. 04-17-00814-CV

                                      Terry GRANGER,
                                          Appellant

                                               v.

                   THE TRAVELERS HOME AND MARINE INS. CO.,
                                  Appellees

                  From the County Court at Law No. 10, Bexar County, Texas
                               Trial Court No. 2014CV03227
                        Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due on March 5, 2018.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court